     Case 1:20-cv-04143-AJN-BCM Document 38 Filed 04/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LISA CARMONA,
             Plaintiff,                                 20-CV-4143 (AJN) (BCM)
      -against-
                                                        ORDER
BUILDING MANAGEMENT ASSOCIATES,
INC., et al.,
             Defendants.
                                                                                          4/27/21
BARBARA MOSES, United States Magistrate Judge.

      For the reasons discussed during the telephonic discovery conference on April 27, 2021,

it is hereby ORDERED that:

   1. On or before May 11, 2021, defendants shall produce all non-privileged e-mails, text

      messages, and other communications, regardless of form, discussing what counsel

      described   during    the   telephonic   conference    as   the   shutdown    of   plaintiff’s

      bmamanagement.com account due to her alleged abuse of that account.

   2. On or before May 11, 2021, defendants shall provide a sworn statement, made on

      personal knowledge, confirming that defendants preserved and searched plaintiff’s

      bmamanagement.com account and produced from that account all non-privileged emails

      responsive to plaintiff’s discovery requests.

   3. All fact discovery shall be completed no later than June 25, 2021. No further extensions

      of the fact discovery deadline will be granted absent compelling circumstances. The

      parties do not anticipate any expert discovery.

   4. Judge Moses will conduct a further status conference on June 9, 2021, at 10:00 a.m. No

      later than June 9, 2021, the parties shall submit a joint status letter outlining the progress

      of discovery to date, and any settlement efforts, and shall advise the court as to whether

      they request a referral to the Court’s mediation program and/or a judicially supervised
     Case 1:20-cv-04143-AJN-BCM Document 38 Filed 04/27/21 Page 2 of 2




      settlement conference. The parties are directed to call (888) 557-8511 on their scheduled

      date, a few minutes before their scheduled time, and enter the access code 7746387.



Dated: New York, New York
       April 27, 2021
                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge




                                              2
